DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 7 objected to because of the following informalities: appears to have numerous missing punctuation all errors such as but not limited to such as in line 5 “the illuminating device includes” which is missing appropriate “:”. Additionally, in claim 7 a “,” is missing in line 8 between words “scanner” and “wherein”; line 9 has an improper indentation breaking up the “wherein” limitation at the end of line 8; the claim also appears to have improper indentation of limitations in lines 10 through 21 which as currently formatted appear to be dependent on or included in the limitation “a lens focusing the light scanned by the optical fiber scanner wherein” in line 8.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
vibration transmitting member in claim 1 and 6-7
tubular wire holding member in claims 1-2 and 4-7
optical fiber scanner in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
fixing member in claim 1 and 5-7
annular pressing member in claim 3
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
Claim 4 recites the limitation "other portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is unclear to what the applicant meant to refer as the “other portion” of the tubular wire holding member as the phrase has not been previously recited in claim four or in claim 1, on which claim 4 is dependent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim(s) 1 and 5-10 are rejected under 35 U.S.C. 1023 as being unpatentable over Karasawa (US7496259), in view of Kobayashi (US20100179386) and Ito et al. (US20150029570, hereafter “Ito”).
Regarding claim 1, Karasawa discloses an optical fiber scanner configured to be used in an observation device ([abstract] an endoscope has an optical fiber), the optical fiber scanner comprising:
an optical fiber guiding light therethrough (12 in FIG. 2);
at least one piezoelectric element circumferentially disposed to surround the outer surface of an optical fiber (column 5, lines 9-10, 12-14, 19-21, & 23-25, the at least one piezoelectric element is a tube-shaped bimorph-type piezoelectric actuator composed of piezoelectric materials, such as at least one PZT/piezoelectric element, the optical fiber 12 projects through the at least one piezoelectric element) and vibrating a distal end portion of the optical fiber via the at the least one piezoelectric element (column 5, lines 19-21 the optical fiber 12 projects from least one piezoelectric element along the axis L. so that the tip portion 12P of the optical fiber 12 becomes a cantilever/vibrates); and
a fixing member disposed on a proximal end side of the at least one piezoelectric element and holding the optical fiber in position (column 5, lines 9-11 & 21-23 a ring-shaped holding/fixing member 15 is fix to the least one piezoelectric element in which an adhesive is applied to hold the vibrating tip portion 12P of optical fiber 12 securely); 
while Karasawa discloses the piezoelectric member as being a tube-shaped bimorph-type transmitting member configured to transmit vibrations to the optical fiber, and the vibration transmitting member having a through hole defined therein through which the optical fiber extends.
However, in the same field of endeavor, Kobayashi teaches a vibration transmitting member configured to transmit vibrations to the optical fiber ([0048] hollow tube 61 a of actuator 61 is comprised of a flexible material onto which the piezoelectric elements 61 b are mounted), and the vibration transmitting member having a through hole defined therein through which the optical fiber extends (see optical fiber 53 extending through vibration transmitting member 61a in FIG. 5).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the bimorph-type piezoelectric element of optical fiber scanner disclosed by Karasawa with the vibration transmitting member configured to transmit vibrations to the optical fiber, and the vibration transmitting member having a through hole defined therein through which the optical fiber extends as taught by Kobayashi in order to reduce damage to the illumination fiber can be reduced by transmitting the restoring force through the elastic deformation of the flexible material composition of the vibration transmitting member (evidenced by [0114] of Kobayashi).
* to the distal end of the endoscope 10 via a signal wire CB2 to control the piezoelectric element 16, *control signals to drive a piezoelectric element are known in the art to be comprised of the drive frequency and voltage amplitude, therefore the control signal is interpreted to read on the term voltage in the claimed limitation), the wire holding member configured to cover at least a proximal end portion of the piezoelectric element (see FIG. 2, tubular wire holding member 13A covers at least part of piezoelectric element which is the outer bimorph layer of the least one piezoelectric element), and
wherein the tubular wire holding member has a contact portion securing the plurality of wires to an outer peripheral surface of the piezoelectric element in contact therewith (see below where left side of modified FIG. 2B is reproduced illustrating the plurality of wires from the tubular wire holder are connected to the outer peripheral surface of the piezoelectric element), Karasawa does not explicitly disclose the plurality of wires being integrally attached to the tubular wire holding member.
However, in the same field of endeavor, Ito teaches a plurality of wires being integrally attached to the tubular wire holding member ([0036], [0049]-[0050]  the drive signals from the scan driver 210 are fed to the electrodes 223X, 223X′, 223Y, 223Y′ in the piezoelectric actuators through a lead wires 212 which feed the necessary signals (and power) to the functional components, as seen FIG. 8, which connects the scan driver 210 with the tubular wire 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the optical fiber scanner disclosed by modified Karasawa with the plurality of wires being integrally attached to the tubular wire holding member as taught by Ito in order for the scan driver and the electrodes of the respective piezoelectric actuator are electrically connected with each other and so that the wiring patterns of the respective lead wires are arranged not to face one another so that the interference between the adjoining lead wires can be avoided ([0044], [0051] of Ito).

    PNG
    media_image1.png
    211
    574
    media_image1.png
    Greyscale

Regarding claim 5, modified Karasawa substantially discloses all the limitations of the claimed invention, specifically, Karasawa discloses wherein the fixing member is integrally attached with the tubular wire holding member (column 5, lines 10-11 the ring-shaped holding/fixing member 15, which is fixed to the tubular wire holding member 13A).
Regarding claim 6, Karasawa discloses an illuminating device configured to be used in an observation device (FIG. 2 the illuminating device 10 of endoscope system/observation device in 
a light source (42 in FIG. 1);
an optical fiber scanner ([abstract] an endoscope has an optical fiber) comprises an optical fiber guiding light therethrough (12 in FIG. 2);
at least one piezoelectric element circumferentially disposed to surround the outer surface of an optical fiber (column 5, lines 9-10, 12-14, 19-21, & 23-25, the at least one piezoelectric element is a tube-shaped bimorph-type piezoelectric actuator composed of piezoelectric materials, such as at least one PZT/piezoelectric element, the optical fiber 12 projects through the at least one piezoelectric element) and vibrating a distal end portion of the optical fiber via the at the least one piezoelectric element (column 5, lines 19-21 the optical fiber 12 projects from least one piezoelectric element along the axis L. so that the tip portion 12P of the optical fiber 12 becomes a cantilever/vibrates); 
a fixing member disposed on a proximal end side of the at least one piezoelectric element and holding the optical fiber in position (column 5, lines 9-11 & 21-23 a ring-shaped holding/fixing member 15 is fix to the least one piezoelectric element in which an adhesive is applied to hold the vibrating tip portion 12P of optical fiber 12 securely); 
the optical fiber scanner scanning light from the light source (column 1, lines 40-44 the tip portion of the optical fiber is driven in a spiral pattern. Light emitted from a light source, such as a laser, passes through a core of the optical fiber, and light exiting from the optical fiber is directed to an observed portion); and
a lens focusing light scanned by the optical fiber scanner (column 6, lines 14-17 FIG. 2, the optical system 17, includes an objective lens, is disposed at the tip portion 10B, and 
while Karasawa discloses the piezoelectric member as being a tube-shaped bimorph-type piezoelectric actuator which circumvents the optical fiber vibrated at a resonant frequency by the piezoelectric element when the piezoelectric element deforms by the inverse piezoelectric effect (column 5, lines 26-32 where the at least one piezoelectric element/actuator vibrates the tip portion 12P of the optical fiber along two axes perpendicular to each other while modulating or amplifying/transmitting amplitudes of the vibration), Karasawa does not explicitly disclose a separate vibration transmitting member configured to transmit vibrations to the optical fiber, and the vibration transmitting member having a through hole defined therein through which the optical fiber extends.
However, in the same field of endeavor, Kobayashi teaches a vibration transmitting member configured to transmit vibrations to the optical fiber ([0048] hollow tube 61 a of actuator 61 is comprised of a flexible material onto which the piezoelectric elements 61 b are mounted), and the vibration transmitting member having a through hole defined therein through which the optical fiber extends (see optical fiber 53 extending through vibration transmitting member 61a in FIG. 5).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the bimorph-type piezoelectric element of optical fiber scanner disclosed by Karasawa with the vibration transmitting member configured to transmit vibrations to the optical fiber, and the vibration transmitting member having a through hole defined therein through which the optical fiber extends as taught by Kobayashi in order to reduce damage to the illumination fiber can be reduced by transmitting the restoring force through the 
While modified Karasawa does discloses a tubular wire holding member (13A in FIG. 2) having a plurality of wires extending longitudinally therealong (CB4 in FIG. 2) for supplying a voltage to the piezoelectric element (column 5, lines 33-35 piezoelectric element 16 is connected to wires CB4 in FIG. 2, which are connected to the cable CB2 shown in FIG. 1, column 4, lines 62-64 the controller 46 outputs control signals* to the distal end of the endoscope 10 via a signal wire CB2 to control the piezoelectric element 16, *control signals to drive a piezoelectric element are known in the art to be comprised of the drive frequency and voltage amplitude, therefore the control signal is interpreted to read on the term voltage in the claimed limitation), the wire holding member configured to cover at least a proximal end portion of the piezoelectric element (see FIG. 2, tubular wire holding member 13A covers at least part of piezoelectric element which is the outer bimorph layer of the at least one piezoelectric element), and
wherein the tubular wire holding member has a contact portion securing the plurality of wires to an outer peripheral surface of the piezoelectric element in contact therewith (see below where left side of modified FIG. 2B is reproduced illustrating the plurality of wires from the tubular wire holder are connected to the outer peripheral surface of the piezoelectric element), Karasawa does not explicitly disclose the plurality of wires being integrally attached to the tubular wire holding member.
However, in the same field of endeavor, Ito teaches a plurality of wires being integrally attached to the tubular wire holding member ([0036], [0049]-[0050]  the drive signals from the scan driver 210 are fed to the electrodes 223X, 223X′, 223Y, 223Y′ in the piezoelectric actuators 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the optical fiber scanner disclosed by modified Karasawa with the plurality of wires being integrally attached to the tubular wire holding member as taught by Ito in order for the scan driver and the electrodes of the respective piezoelectric actuator are electrically connected with each other and so that the wiring patterns of the respective lead wires are arranged not to face one another so that the interference between the adjoining lead wires can be avoided ([0044], [0051] of Ito).
Regarding claim 7, Karasawa discloses an observation device (endoscope system/observation device in FIG. 1) comprising:
an illuminating device configured to apply illuminating light to a subject (FIG. 2 the illuminating device 10 of endoscope system/observation device in FIG. 1 is used so that an observed portion is illuminated); 
a light detector configured to detect returning light from the subject (14 in FIG. 2); and
a controller being used to electrically control the illuminating device wherein the illuminating device includes ();
a light source (42 in FIG. 1),
an optical fiber scanner configured for scanning light from the light source (12 in FIG. 2), and 

the optical fiber scanner having an optical fiber guiding light therethrough (column 6, lines 14-17 FIG. 2, the objective lens is disposed at the tip portion 10B, and directs/focuses the guided light the optical fiber 12 to the tip portion 12P);
at least one piezoelectric element circumferentially disposed to surround the outer surface of an optical fiber (column 5, lines 9-10, 12-14, 19-21, & 23-25, the at least one piezoelectric element is a tube-shaped bimorph-type piezoelectric actuator composed of piezoelectric materials, such as at least one PZT/piezoelectric element, the optical fiber 12 projects through the at least one piezoelectric element) and vibrating a distal end portion of the optical fiber via the at the least one piezoelectric element (column 5, lines 19-21 the optical fiber 12 projects from least one piezoelectric element along the axis L. so that the tip portion 12P of the optical fiber 12 becomes a cantilever/vibrates); 
a fixing member disposed on a proximal end side of the at least one piezoelectric element and holding the optical fiber in position (column 5, lines 9-11 & 21-23 a ring-shaped holding/fixing member 15 is fix to the least one piezoelectric element in which an adhesive is applied to hold the vibrating tip portion 12P of optical fiber 12 securely); 
while Karasawa discloses the at least one piezoelectric member as being a tube-shaped bimorph-type piezoelectric actuator which circumvents the optical fiber which is vibrated at a resonant frequency by the piezoelectric element when the piezoelectric element deforms by the inverse piezoelectric effect (column 5, lines 26-32 where the piezoelectric element/actuator separate vibration transmitting member configured to transmit vibrations to the optical fiber, and the vibration transmitting member having a through hole defined therein through which the optical fiber extends.
However, in the same field of endeavor, Kobayashi teaches a vibration transmitting member configured to transmit vibrations to the optical fiber ([0048] hollow tube 61 a of actuator 61 is comprised of a flexible material onto which the piezoelectric elements 61 b are mounted), and the vibration transmitting member having a through hole defined therein through which the optical fiber extends (see optical fiber 53 extending through vibration transmitting member 61a in FIG. 5).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the bimorph-type piezoelectric element of optical fiber scanner disclosed by Karasawa with the vibration transmitting member configured to transmit vibrations to the optical fiber, and the vibration transmitting member having a through hole defined therein through which the optical fiber extends as taught by Kobayashi in order to reduce damage to the illumination fiber can be reduced by transmitting the restoring force through the elastic deformation of the flexible material composition of the vibration transmitting member ([0114] of Kobayashi).
While modified Karasawa does discloses a tubular wire holding member (13A in FIG. 2) having a plurality of wires extending longitudinally therealong (CB4 in FIG. 2) for supplying a voltage to the piezoelectric element (column 5, lines 33-35 piezoelectric element 16 is connected 
wherein the tubular wire holding member has a contact portion securing the plurality of wires to an outer peripheral surface of the piezoelectric element in contact therewith (see below where left side of modified FIG. 2B is reproduced illustrating the plurality of wires from the tubular wire holder are connected to the outer peripheral surface of the piezoelectric element), Karasawa does not explicitly disclose the plurality of wires being integrally attached to the tubular wire holding member.
However, in the same field of endeavor, Ito teaches a plurality of wires being integrally attached to the tubular wire holding member ([0036], [0049]-[0050]  the drive signals from the scan driver 210 are fed to the electrodes 223X, 223X′, 223Y, 223Y′ in the piezoelectric actuators through a lead wires 212 which feed the necessary signals (and power) to the functional components, as seen FIG. 8, which connects the scan driver 210 with the tubular wire holding/mounting member 222, and wiring patterns P1-P4, which are integrally formed/attached on the tubular wire holding/mounting member 222 by the lead wires 212 as seen in FIG. 7).
It would have been obvious to one ordinarily skilled in the art before the effective filing 
Regarding claim 8, modified Karasawa substantially discloses all the limitations of the claimed invention, specifically, Karasawa discloses wherein the vibration transmitting member includes a through hole defined therein through which the optical fiber extends (column 5, lines 12-14 the optical fiber 12 projects through vibration transmitting member in FIG. 2).
Regarding claim 9, modified Karasawa substantially discloses all the limitations of the claimed invention, specifically, Karasawa discloses the wire holding member configured to cover at least a proximal end portion of the piezoelectric element (see FIG. 2, tubular wire holding member 13A covers at least part of piezoelectric element which is the outer bimorph layer of the vibration transmitting member).
Regarding claim 10, modified Karasawa substantially discloses all the limitations of the claimed invention, specifically, Karasawa discloses wherein the controller controls the light detector to detect the returning light in synchronism with a scanning period of the illuminating light (A timing controller (not shown) outputs clock pulse signals to a detector driver, so as to synchronize a read-timing of the image-pixel signals with the driving of the actuator 16) and to generate an image of the subject by associating a detected intensity of the returning light with a scanning position of the illuminating light ( with a column 1, lines 41-46 & column 2, lines 22-24 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa, in view of Kobayashi and Ito, as applied to claim 1 above, further in view of Funakubo et al. (US20150205050, hereafter “Funakubo”).
Regarding claim 2, modified Karasawa substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the tubular wire holding member is made of a thermally shrinkable material or an optically shrinkable material.
However, in the same field of endeavor, Funakubo teaches wherein the tubular wire holding member is made of* a thermally shrinkable material or an optically shrinkable material ([0091] piezoelectric element 15 is joined to the conductive electrode 13 by using heat shrink tubing).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the optical fiber scanner disclosed by modified Karasawa with the tubular wire holding member is made of a thermally shrinkable material or an optically shrinkable material taught by Funakubo provide expansion and contraction over the entire length of the piezoelectric element can be transferred to the optical fiber without any loss ([0091] of 
*The limitation has been interpreted in the alternative, requiring the tubular wire holding member being made of only a thermally shrinkable material; or requiring the tubular wire holding member being made of only an optically shrinkable material.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa, in view of Kobayashi and Ito, as applied to claim 1 above, further in view of Yoshino (WO2015004961).
Regarding claim 3, modified Karasawa substantially discloses all the limitations of the claimed invention, but does not explicitly disclose further comprising: an annular pressing member made of an elastic material that presses the contact portion against the outer peripheral surface of the piezoelectric element.
However, in the same field of endeavor, Yoshino teaches an annular pressing member made of an elastic material that presses the contact portion against the outer peripheral surface of the piezoelectric element ([0026], [0052] annular pressing member 47 is made of elastic material such as a soft rubber and is fitted into the hole of the holding member 44 of the optical fiber 51 so it is formed as an annular shape within the holding member 44 in which in addition to the optical fiber is inserted is also the end part of the piezoelectric element 46 so that the annular pressing/vibration absorbing member 47 also covers the periphery of the end portion of the piezoelectric element 46).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the optical fiber scanner disclosed by modified Karasawa with further comprising the annular pressing member made of an elastic material that presses the contact portion against the outer peripheral surface of the piezoelectric element taught by .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karasawa, in view of Kobayashi and Ito, as applied to claim 1 above, further in view of Okawa et al. (US7129472, hereafter “Okawa”).
Regarding claim 4, modified Karasawa substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the tubular wire holding member has a proximal end portion made of a material that is harder than other portion of the tubular wire holding member.
However, in the same field of endeavor, Okawa teaches wherein the tubular wire holding member has a proximal end portion made of a material that is harder than other portion of the tubular wire holding member (column 6, lines 30-32 and see in FIG. 2 the distal end of a flexible tube 8 is fastened in a circular shape to the proximal end portion which is a rigid optical frame 10 in order to form the tip component 9).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the optical fiber scanner disclosed by modified Karasawa the tubular wire holding member has a proximal end portion made of a material that is harder than other portion of the tubular wire holding member as taught by Okawa to provide a transparent and rigid tip cover unit that serves as a transparent window which is pressed against 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793 

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793